Citation Nr: 9911648	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963.

Service connection for diabetes mellitus was initially 
claimed in January 1977.  The claim was denied, as not having 
been shown during service, and by a March 1977 letter from 
the RO the veteran was notified of this decision and of his 
right to appeal.  In May 1984 the veteran submitted a claim 
which was styled as a claim for an increased rating for 
service connected diabetes mellitus, then rated as 
noncompensable.  In July 1984 he was informed that service 
connection for diabetes had previously been denied and that 
he needed new and material evidence to reopen that claim.  
That denial was confirmed in a September 1984 rating action.  
In July 1989 the veteran again attempted to reopen his claim; 
once again phrasing the issue as entitlement to an increased 
rating for diabetes mellitus which had been established as 
service connected.  Once again, by letters of October and 
November 1989, and January 1990, he was informed of the 1977 
denial of service connection and invited to submit new and 
material evidence.  In September 1990 a notice of 
disagreement was received and later that month he was sent a 
statement of the case.  No timely appeal was submitted 
thereafter and the appeal was therefore abandoned.   

In August 1996 the veteran once again sought to reopen his 
claim for service connection for diabetes mellitus and 
related complications.  This appeal stems from September 1996 
and May 1997 rating decisions of the RO that denied 
entitlement to service connection for diabetes mellitus on 
the basis that no new and material evidence had been 
presented to reopen the previously denied claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Entitlement to service connection for diabetes mellitus 
was first denied in February 1977, and most recently--prior 
to the decisions on appeal--was denied in 1990 when the 
veteran failed to perfect an appeal he had initiated.

3.  Evidence presented since the claim was last denied 
consists, in part, of lay testimony as to the veteran's 
symptoms and treatment in service and immediately 
postservice; such evidence is probative and noncumulative.

4.  A January 1985 letter from the office of George F. 
Rendleman, Jr., M.D., states  that the veteran was seen on 
July 12, 1964 for diabetes mellitus.  A January 1998 letter 
from that physician confirms that the veteran was treated by 
another physician in that office.  He confirmed that the 
letter was still in their records and furnished  copies of 
treatment records showing treatment for diabetes beginning in 
October 1968.

5.  No medical evidence of record establishes that diabetes 
mellitus was present in service or to a compensable degree 
within a year of service, and no medical evidence of record 
links diabetes mellitus to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

2.  A well-grounded claim of entitlement to service 
connection for diabetes mellitus has not been presented.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence of record prior to the decisions on appeal included 
the enlistment examination report which shows that the 
veteran had renal glycosuria on urinalysis, but that a 
follow-up glucose tolerance test had a normal curve.  
Treatment records show that he had a weight control problem 
which was treated extensively with diet and medications.  
Those records contain no reference to diabetes by symptom, 
complaint or diagnosis.  The September 1963 separation 
examination report shows that a urinalysis was negative for 
sugar and the endocrine system was normal.  A January 1977 
report by a private physician reveals that the veteran had 
diabetes mellitus.  In January 1977 he was hospitalized by 
the VA for the first time for adult onset diabetes.  The 
hospital summary noted that glycosuria had been found on a 
military physical and he had reportedly received medication 
for a month.  Several years later glycosuria was again noted, 
but he received no treatment at that time.  Since then, he 
had received Orinase on several occasions.  As noted, the RO 
denied service connection for diabetes mellitus in February 
1977.

In conjunction with his May 1984 claim the veteran submitted 
a letter from a service associate who recalled that the 
veteran had complained of weakness in late 1962.  He recalled 
that the veteran had gone to the clinic and when he returned 
the veteran told him he had diabetes.  He believed that the 
veteran had been treated thereafter in service for diabetes.  
After a September 1984 letter from the RO again indicated 
that service connection was denied for diabetes, the veteran 
submitted January 1985 statement from his private physician, 
George F. Rendleman, Jr., M.D.  That physician indicated 
therein that the veteran "was first seen in this office on 
July 12, 1964, for diabetes".  Treatment records for 1964 
were requested from Dr. Rendleman.  That letter was returned 
with a notation that the veteran had been first seen in their 
office in July of 1966.  No treatment records were provided.   

The RO again denied the claim in November 1989 decision, 
after which the veteran submitted another copy of the 1985 
statement.  A December 1989 rating decision indicates that 
the statement was a duplicate of the one already considered.

As noted, prior to the decisions on appeal, the RO most 
recently denied the claim in 1990 when the veteran initiated 
an appeal, but did not pursue it after the statement of the 
case was issued.  

The veteran's spouse submitted a statement, received in 
September 1996, in which she indicated that the veteran began 
having "sick spells" at the end of 1962 involving 
"tiredness, weakness, nervousness, frequent urination and 
confusion".  She claimed that diabetes had been diagnosed 
and he was treated with pills until released from service.

In September 1997 some private medical records from Bethesda 
General Hospital showing a diagnosis of diabetes mellitus as 
early as April 1970 were received.

A January 1998 statement from George F. Rendleman, Jr., M.D., 
noted the presence of the letter documenting a visit in July 
1964 for diabetes.  He confirmed that the veteran had been 
treated in that office, primarily by another physician, from 
the mid 60s until 1985. 

Copies of actual office records from George F. Rendleman, 
Jr., M.D. were received in April 1998.  The earliest of Dr. 
Rendleman's records indicate that the veteran was seen on 
July 12, 1966, but no mention of diabetes mellitus was made 
on that date.  Those records show that the veteran's first 
symptom of diabetes was a plus 4 sugar on urinalysis in 
October 1968 and that treatment for diabetes began at that 
time.   

At a February 1998 RO hearing the veteran testified that in 
service he was prescribed medication to control his weight 
and his diabetes.  His symptoms involved weakness, loss of 
appetite and urinating more often that usual.  He was 
informed, apparently in service, that he had had borderline 
diabetes.  The veteran's spouse testified, in essence, that 
the veteran had had weakness, blurred vision and that he had 
been urinating a lot--apparently beginning around 1964 and 
for some time afterwards.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year of separation from service, such disease will 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

When a claim is denied by an agency of original jurisdiction, 
and the claimant fails to appeal by filing a timely notice of 
disagreement within the one-year period following the 
decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except as may otherwise be provided by 
law.  38 U.S.C.A. § 7105(c); see Person v. Brown, 5 Vet. App. 
449, 450 (1993).  An exception occurs when new and material 
evidence is secured with respect to a claim which has been 
disallowed.  The VA then shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C. § 5108.  
Therefore, once an RO decision becomes final, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, 12 Vet. App. 1 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably likely to change the 
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a), supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first it must be determined whether new and 
material evidence has been presented.  If so, then it must be 
determined whether a well-grounded claim has been presented.  
Only if there is new and material evidence and if the claim 
is well grounded, will the claim may be reopened and 
adjudicated upon the merits.  Winters v. West, No. 97-2180 
(U.S. Vet. App. February 17, 1999); see Elkins v. West, No. 
97-1534 (U.S. Vet. App. February 17, 1999).

The evidence submitted since the last denial in 1990 
(preceding the rating decisions on appeal) consists of lay 
assertions as to his inservice and postservice symptoms and 
treatment, additional records from Dr. Rendleman and Bethesda 
General Hospital records showing treatment for diabetes 
mellitus earlier than previously documented.   This evidence 
is new--it is noncumulative and provides a "more complete 
picture" of the circumstances surrounding the origin of the 
veteran's disability.  Hodge v. West, at 1363.  Thus, it is 
therefore probative evidence.  This evidence, especially when 
considered along with the January 1985 statement of Dr. 
Rendleman, must be considered in order to decide this claim 
fairly.  This evidence is therefore determined to be new and 
material, and the claim of entitlement to service connection 
for diabetes mellitus is hereby reopened.  38 C.F.R. § 3.156; 
Hodge; Winters; Evans.

The veteran, however, has not submitted a well-grounded, i.e. 
plausible, claim.  That is, there is no medical evidence of 
an inservice onset of diabetes mellitus and there is no 
medical evidence otherwise linking diabetes mellitus to 
service.  Neither the veteran nor his spouse are qualified to 
proffer such an opinion, nor are their assertions--that 
diabetes mellitus was diagnosed in service--probative 
evidence.  In fact, their recollections are inconsistent with 
and directly contrary to the service medical records, which 
confirm the recalled treatment for obesity, including with 
medication, but are completely void for anything pertinent to 
diabetes, other than the abnormal finding noted at entry.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 201-202 (1997).  Even though diabetes mellitus 
is--and was when the veteran separated from service--a 
disability that is eligible under the law for consideration 
under the regulation providing for presumptive service 
connection, there is no evidence that diabetes was present to 
a compensable degree within that first year following 
discharge.  38 C.F.R. § 3.309.  The diagnosis of a disease 
eligible for presumptive service connection within the 
presumptive period may be the sole element of a well-grounded 
claim for presumptive service connection, but the claim is 
still implausible if there is no evidence that the disability 
was disabling to a compensable degree at the time.  The 
letter reporting that he was seen in 1964 for diabetes is of 
doubtful credibility for several reasons, but credibility is 
not for consideration at the well grounded stage of the 
decision making process.  At best, the letter shows that the 
veteran was perhaps diagnosed with diabetes mellitus in July 
1964, albeit unsupported by Dr. Rendleman's actual medical 
records pertaining to the 1960s, which show that diabetes was 
first symptomatic and required treatment in late 1968.  In 
any event, even if the letter making reference to a July 1964 
onset is presumed credible, no symptoms have been reported by 
a medical professional as corresponding to that diagnosis at 
that time.  Under the Schedule for Rating Disabilities, 
Diagnostic Code 7913 required in 1963 and 1964, for the 
rating of diabetes mellitus, that the disease be controlled 
by a restricted diet.  Since, however, no actual symptoms 
were reported for several years following service, there is 
no evidence that the disability was present to a compensable 
degree within one year from separation.  That is, there is no 
medical evidence showing that the veteran was required to 
have a restricted diet, or was otherwise disabled within a 
year of service due to his diabetes mellitus, even though 
possibly diagnosed during that time.  Although the veteran 
may now have diabetes mellitus to a compensable degree, 
without the evidence described above or otherwise linking 
diabetes mellitus directly to service, the claim is not well 
grounded and is properly denied.  Service connection, 
therefore, is unwarranted for diabetes mellitus.  38 U.S.C.A. 
§§ 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Edenfield v. Brown, 8 Vet. App. 384 (1995); see Winters v. 
West, slip op. at 8, citing Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Caluza, supra.  Since the issue in this case is 
not well grounded, the benefit-of-the-doubt rule does not 
apply.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Service connection for diabetes mellitus is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




